DETAILED ACTION
Claims 1-8, 10-37 are pending in this Application. Claims 16-36 are withdrawn.
 Claims 1-8, 10-15 and 37 are examined.
The Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References not previously cited, if applicable, are found in an attached PTO-892 for this Office Action.
A reply to the Applicants' arguments is presented after addressing the Claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because Drawing 10 fails to show first and second collector layers (items 101 and 111 instant Figure 10) contacting each other as indicated in the instant Specification ([0094]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 103
Claim(s) 1-8, 10-14, and 37 is/are rejected under 35 U.S.C. 103 as being obvious over Dunn et al. [Dunn] (US 2011/0171518 with incorporated reference PCT/US06/27027 now WO2008/030215) in view of Gaben et al. [Gaben] (US 2014/0308576, PCT filed 30 October 2012) in further view of Tsutsumi et al. [Tsutsumi] (US 2004/0241540) and in additional further view of Blomgren et al. [Blomgren] (US 2010/0112443).
 As to Claim 1:
Dunn discloses a battery structure (Dunn Figure 8 and [0055]) comprised of:
a first electrode collector layer (collector 114) and a second electrode collector layer (collector 118), which face each other (see items 114 and 118);
a plurality of first active material layers which electrically contact the first electrode collector layer (Dunn items 112 and 114 Figure 8, [0055]) and a plurality of 
Although Dunn does not specifically disclose the first and second electrode active material layers are substantially perpendicular to the corresponding first and second current collector layers, Dunn does show that the first and second active materials are substantially perpendicular to the first electrode collector layer in a manner shown by Dunn’s interdigital arrangement of Figure 8 (Dunn [0055]).
Dunn further discloses a single solid electrolyte layer (continuous polymer phase of PMMA, with ions (considered as a solid [0055]-[0056] item 120 Figure 8) disposed between the plurality of first active material layers and the plurality of second active material layers, between the plurality of first active material layers and the second electrode collector layer, and between the plurality of second active material layers and the first electrode collector layer (Figure 8 [0056] continuous electrolyte polymer phase 120—considered as a solid phase).
Dunn discloses electrodes contain a conductive core which electrically contacts the first electrode collector layer and is interposed in the plurality of first active material layers (Dunn [0023] and see incorporated reference [0025], [0027]-[0028], Figure 3B, cores 8 projecting from the base 6 where items 6 and 8 are made electrically conductive material) wherein the embodiment of Dunn’s Figure 8 provides the plurality of fist conductor layers having a flat plate shape protruding in a perpendicular manner form the base plate collector (Dunn incorporated reference [0024] Figure 3B items 6 and 8, [0012], [0027]-[0028]). 
However, Dunn does not specifically disclose wherein each of the plurality of first conductor layers completely divides each of the plurality of first active material layers into two portions. 
On the other hand, Gaben teaches of an arrangement where a plurality of first conductor layers completely divides each of the plurality of first active material layers on plate shaped electrodes into two portions because there is a gap on the interior conductor layer, filled by the separator (Gaben [0206], Figure 7c’) which totally separates each of the active materials from one another. 
Wherefore such arrangement divides the active material layers for each protruding electrode becomes divided for a plate material limits short circuiting at the edges ([Gaben [0207]-[0208]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have continuously extended in a whole region the single electrolyte layer in each battery as taught by Gaben, while also provided a completely divided plurality of first active material layers, of Dunn’s construction, into at least two portions to limit short circuiting from the electrode edges as taught by Gaben. 

Dunn also discloses wherein the single electrolyte layer comprises a solid electrolyte because it is a thin film of grown dielectric material (Dunn [0036], [0056], [0058] and PMMA polymer [0024])
Dunn does not further disclose a stacked structure comprising a plurality each of the batteries, wherein a first row of the stacked structure directly contacts a first electrode collector layer of a second battery of the plurality of batteries in a second row 
On the other hand, Tsutsumi teaches combining a battery supplied with four battery unit layers placed on top of each other that make a battery stack of battery unit layers (Tsutsumi Figure 9, [0174]). The layers are directly connected by a metal foil wall made of nickel (Tsutsumi item 54 [0174] Figure 9) that is the same material that is used for both the anode and cathode current collectors (Tsutsumi [0163]).  The arrangement is taught by Tsutsumi to reduce both production cost and time (Tsutsumi [0175]) to provide a high power battery arrangement (Tsutsumi [0174]-0175]).  
Wherein for such arrangement, a first row of the stacked structure directly contacts a first electrode collector layer of a second battery of the plurality of batteries in a second row of the stacked structure directly above the first row in a stacked direction and a second electrode collector layer of the second battery of the plurality of batteries in the second row of the stacked structure directly contacts a second electrode collector layer of a third battery of the plurality of batteries in a third row of the stacked structure above the second row in the stacked direction as shown in Tsutsumi’s Figure 9 and as shown in AREA 1 below. 



AREA 1:

    PNG
    media_image1.png
    435
    862
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have a provided a combination of supplied for batteries rows with four battery unit layers placed on top of each other that make a battery stack of battery unit layers for an battery arrangement wherein a first row of the stacked structure directly contacts a first electrode collector layer of a second battery of the plurality of batteries in a second row of the stacked structure directly above the first row in a stacked direction and a second electrode collector layer of the second battery of the plurality of batteries in the second row of the stacked structure directly contacts a second electrode collector layer of a third battery of the plurality of batteries in a third row of the stacked structure above the second row in the stacked direction to reduce both production cost and time for a to stack a Dunn battery arrangement as taught by Tsutsumi. 

Although Dunn discloses employing LiCoO2 active material for three dimensional batteries (Dunn [0027]), where the instant Specification considers LiCoO2 as being a positive active ceramic material (instant Specification [0075]), Dunn does not employ using a polycrystalline ceramic positive electrode material. 
On the other hand, Blomgren and Gaben teach sintering in order to increase particle compacting (Gaben [0125], [0161] and Blomgren [0007]-[0008]). Blomgren further teaches that such compression applied on sintered polycrystalline active material provides high rate capability ([0006], [0041], [0048], [0058]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have sintered the Dunn active ceramic material to compact the Dunn positive active ceramic material, as taught by as taught by Gaben and Blomgren as well as being made as polycrystalline, to provide high rate capability as further taught by Blomgren. 

Regarding Claim 2, modified Dunn discloses the stacked structure and the other limitations set forth above. 
Dunn also discloses wherein the plurality of first active material layers contact a first surface of the first electrode collector layer, the plurality of second active material layers contact a second surface of the second electrode collector layer, and the first surface of the first electrode collector layer and the second surface of the second electrode collector layer face each other (Dunn Figure 8, items 112, 114, 116, 118, [0055]).

Regarding Claim 3
Dunn discloses in Figure 11 wherein the plurality of first active material layers reads on the limitation that they are substantially perpendicular to the first surface of the first electrode collector layer, and the plurality of second active material layers are substantially perpendicular to the second surface of the second electrode collector layer.

Regarding Claim 4, modified Dunn discloses the stacked structure and the other limitations set forth above. 
Dunn discloses in Figure 8 wherein the plurality of first active material layers and the plurality of second active material layers reads on the limitations of having a plate shape and are alternately arranged in parallel to each other because the structures are of thin film batteries having three dimensional structure (Dunn [0006] and Gaben [0211]-[0213]).

Regarding Claim 5, modified Dunn discloses the stacked structure and the other limitations set forth above. 
Dunn discloses in Figure 8 wherein each of the plurality of first conductor layers (Dunn items 112 [0055]) has an extended plate shape which protrudes substantially perpendicular to the first surface of the first electrode collector layer because the structures are of thin film batteries having three dimensional structure (Dunn [0005] and Gaben [0211]-[0213]).

Regarding Claim 6, modified Dunn discloses the stacked structure and the other limitations set forth above. . 
Dunn discloses in Figure 8 wherein each of the plurality of first conductor layers (core members within items 112 [0023]) is inserted into at least one of the plurality of first active material layers.

Regarding Claim 7, modified Dunn discloses the stacked structure and the other limitations set forth above. 
Dunn discloses in Figure 8 (Dunn Figure 8 and core of items [0055]) wherein a first end of each of the plurality of first conductor layers contacts the first surface of the first electrode collector layer, and a second end of each of the plurality of first conductor layers contacts the electrolyte layer, wherein the second end is opposite to the first end. 

Regarding Claim 8, modified Dunn discloses the stacked structure and the other limitations set forth above. 
Dunn appears to disclose in Figure 8 (Dunn Figure 8 and [0055]) wherein a first end of each of the plurality of first conductor layers contacts the first surface of the first electrode collector layer, and a second end of each of the plurality of first conductor layers contacts at least one of the plurality of first active material layers, wherein the second end is opposite to the first end because the structures are of thin film batteries having three dimensional structure (Dunn [0006] and Gaben [0211]-[0213]).

Regarding Claim 10, modified Dunn discloses the stacked structure and the other limitations set forth above. 
Dunn’s Figure 8 shown the three dimensional  electrode structure wherein the continuous electrolyte layer following a back-and-forth winding path between electrodes and collectors, and thus is considered as being wound between the extended plurality of the first active material layers and the extended plurality of second active material layers, between the plurality of first active material layers and the second electrode collector layer, and between the plurality of second active material layer and the first electrode collector layer (Dunn Figure 8 items 120 112 114 116 118 and [0055]).

Regarding Claim 11, modified Dunn discloses the limitations set forth above. 
Dunn appears to disclose in Figure 8 wherein battery further comprising a second conductor layer which electrically contacts the second electrode collector layer and is inserted into the plurality of second active material layers, wherein the second conductor layer has an extended plate shape protruding from the second electrode collector layer because the structures are of thin film batteries having three dimensional structure (Dunn, [0006], Gaben [0211]-[0213]).

Regarding Claim 12, modified Dunn discloses the limitations set forth above. 
Dunn discloses in the embodiment of his Figure 8—the plate structure considered as having the structure of  Dunn’s incorporated reference (Dunn [0023], see incorporated reference [0025], [0027]-[0028], Figure 3B, cores 8 projecting from the base 6 where items 6 and 8 are made electrically conductive material), wherein the 

Regarding Claim 13, modified Dunn discloses the limitations set forth above.
Dunn discloses wherein a first end of the second conductor layer contacts the second electrode collector layer (items116 and 118 collector Figure 8), and a second end of the second conductor layer contacts the electrolyte layer (item 120 Figure 8, wherein the second end is opposite to the first end (118 collector and item 120 electrolyte Figure 8 on opposing sides of the core conducting layer within item 116 [0023], [0055]).

Regarding Claim 14, modified Dunn discloses the limitations set forth above. 
Dunn does not specifically disclose wherein a first end of the second conductor layer contacts the second electrode collector layer, and a second end of the second conductor layer contacts at least one of the plurality of second active material layers, wherein the second end is opposite to the first end.
On the other hand, Gaben teaches by way of Figure 11 (Gaben Figure 11 and see indices in List of References) wherein a first end of the second conductor layer 
AREA 14 (Annotated Figure 11 of Gaben teaching structure orientations.)

    PNG
    media_image2.png
    374
    669
    media_image2.png
    Greyscale

Such Gaben arrangement provides for safer batteries ([0255]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided a safer Dunn battery structure with a Gaben-taught arrangement wherein a first end of the second conductor layer contacts the second electrode collector layer, and a second end of the second conductor layer contacts at least one of the plurality of second active material layers, wherein the second end is opposite to the first end.

Regarding Claim 37
Dunn discloses in Figure 8 (see List of References and see also AREA 1 above) the plurality of first conductor layers is disposed between the first electrode collector layer and the second electrode collector layer where the Dunn core conductor layer or core items of the plate shape extensions—considered as disclosed in Dunn’s incorporated reference where Dunn discloses electrodes contain a conductive core which electrically contacts the first electrode collector layer and is interposed in the plurality of first active material layers (Dunn [0023] and see incorporated reference [0025], [0027]-[0028], Figure 3B, cores 8 projecting from the base 6 where items 6 and 8 are made electrically conductive material).  Wherefore the embodiment of Dunn’s Figure 8 provides the plurality of fist conductor layers having a flat plate shape protruding in a perpendicular manner form the base plate collector (Dunn incorporated reference [0024] Figure 3B items 6 and 8, [0012], [0027]-[0028]). 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being obvious over Dunn et al. [Dunn] (US 2011/0171518) in view of Gaben et al. [Gaben] (US 2014/0308576, PCT filed 30 October 2012) in further view of Tsutsumi et al. [Tsutsumi] (US 2004/0241540) and in additional further view of Blomgren et al. [Blomgren] (US 2010/0112443) as applied to Claim 1 above, in view of Kakehata et al. [Kakehata] (US 20130149605).
Regarding Claim 15, modified Dunn discloses the limitations as set forth above.  
Dunn does not specifically disclose whether the each of the plurality of first conductor layers comprises at least one metal material of palladium (Pd), gold (Au), platinum (Pt), and silver (Ag) and an alloy thereof.   
On the other hand, Kakehata teaches o employing current collectors with extended portions that are made such that the conductor layers (extended portions) are made of an etched,  non-corrosive and highly conductive material indicated as platinum or gold ([0117], [0121], [0209], Figures 5a and 5C items 121 and 100 121).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a conductor layer portion of a current collectors of Dunn that is made with a highly conductive gold material as taught by Kakehata. 

Response to Arguments
Applicant's arguments filed 26 October 2020 with respect to claims 1-15 and 37  have been fully considered but are unpersuasive concerning Gaben. 
In regard to Gaben, Gaben is relied upon to teach the plurality of first conductor layers completely divides each of the plurality of first active material layers into two portions by supporting the separator that is placed on the conductive layers at the base of the protruding conductive layers (Gaben [0206], Figure 7c’). Wherefore such arrangement shows and thus teaches the active material layers for each protruding active material on plate sides becoming divided by the electrolyte that contacts the tip of the active layer on the rectangular active material layers the base, for which Gaben’s more detailed protruding end structures are relied upon to teach.  
Wherefore the electrolyte is continuous as disclosed by Dunn (Dunn Figure 8)  and thus divides the portions into upper and lower portions of a rectangular plates with active material on internal conductors with ends taught by Gaben to limit short circuiting at edges (Gaben [0207]-[0208]) while separating the active material on conductor sides.  
Gaben is not relied upon to teach a continually extending separator in a whole region between the first electrode collector layer and the second electrode collector layer.  
Gabon is further relied upon to teach the sintering of active material (Gaben [0125], [0161]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-15262-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON GRESO/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722